[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After hearing, plaintiffs' objection to acceptance of attorney trial referee ("ATR") report is sustained. In calculating the plaintiffs' damages, the ATR assumed that the plaintiffs owed the defendant $5000. as the balance due on the construction contract. Because the plaintiffs' damages were found to be $4180.59, which is less than $5000., the ATR recommended judgment for the defendant.
The ATR's conclusion concerning the $5000. owed the defendants was erroneous because: (1) defendant withdrew his counterclaim at the beginning of trial and therefore made no claim for a balance due; (2) under the terms of the contract, the $5000. was due upon completion and the ATR found that the defendant did not complete the work; and (3) the ATR found (and defendant admitted) that the contract was unenforceable because it was in violation of the Home Improvement Act, General Statutes § 20-429.
The court rejects the legal conclusion of the ATR that the plaintiffs owed the defendant $5000. on the contract. The ATR report is otherwise accepted by the court. Judgment is entered for the plaintiffs against the defendant for damages of $4180.59 plus costs.
CHRISTINE S. VERTEFEUILLE, JUDGE CT Page 7399